Citation Nr: 0734002	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  03-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
purposes.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
May 1958.  He died in February 1990.  The appellant is 
seeking recognition as his surviving spouse for VA purposes. 

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which found that the appellant was not 
entitled to recognition as the veteran's surviving spouse for 
VA purposes.  

The appellant provided testimony at a personal hearing 
conducted before personnel at the RO in February 2003, a 
transcript of which is of record.  Further, the record 
reflects that the appellant had also requested a Board 
hearing in conjunction with her appeal, and that such a 
hearing was scheduled for November 2004.  However, she 
withdrew this hearing request in an October 2004 statement.  
See 38 C.F.R. § 20.702(e) (2007).

In an April 2005 decision, the Board also concluded that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for VA purposes.  She appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2007 decision, the Court 
vacated the Board's April 2005 decision and remanded the 
matter to the Board.  




FINDINGS OF FACT

1.  The veteran died in February 1990.  

2.  The most probative evidence of record reflects that the 
appellant had knowledge of the legal impediment that existed 
at the time of her marriage to the veteran.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3) and 
(31) 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.205, 3.206 (2007); VAOPGCPREC 58-91.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

Here, the Board notes that the RO sent correspondence to the 
appellant in July 2001 to the effect that her claim for VA 
benefits depended upon the legal status of her previous 
marriage(s) and divorce.  Moreover, included with a September 
2002 letter from a Member of Congress were several documents 
pertaining to the applicable laws that the appellant had 
compiled handwritten notations upon and sent to the Member of 
Congress to obtain his support of her claim.  These documents 
clearly show that she was aware of the applicable laws and 
regulations, as well as what was necessary to establish 
entitlement to the benefits she sought.  Hence, she has 
demonstrated that she had constructive knowledge of the 
information required to support her claim for recognition as 
the veteran's surviving spouse for the purpose of VA 
benefits.  

Finally, the Board observes that the appellant and her 
representative have had the opportunity to present evidence 
and argument in support of her claim, to include at the 
February 2003 RO hearing and in response to the Court's May 
2007 decision and the Board's September 2007, 90-day letter.  
In response to the 90-day letter sent to her after the 
Court's remand, the appellant, through her attorney, 
submitted a handwritten statement in which she reported that 
she did not have knowledge that there was an impediment to 
her marriage to the veteran; and remarked that she had no 
further evidence to submit in support of her claim.  

The Board also observes that neither the appellant nor her 
representative expressed any disagreement with the Board's 
earlier finding that the notice provisions of the VCAA had 
been satisfied to the extent that they were applicable.  She 
has also not identified the existence of any other relevant 
evidence that has not been obtained or requested by VA.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, this Court has concluded that the VCAA does not 
apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  There is 
no additional notice that should be provided and there has 
been a complete review of all the evidence without prejudice 
to the appellant.  As such, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claim for 
recognition as the surviving spouse of the veteran, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Factual Background

In August 1966, the veteran submitted documents in Spanish, 
which translated, reflect that the appellant was granted a 
divorce from A.R. by a Mexican court on August [redacted], 1961.  
These documents also reflect that the veteran underwent a 
marriage ceremony to the appellant in Mexico on August [redacted], 
1961.  The veteran's and appellant's first child was born six 
months later in February 1962.

The record reflects that the RO requested an opinion from the 
VA Regional Counsel as to whether the veteran may be accepted 
as a married man based upon his ceremonial marriage to the 
appellant in Mexico in August 1961.  In a November 1966 
opinion, the VA District Counsel noted that the translation 
of the Mexican decree recited that the appellant appeared 
personally in the Mexican court; that A.R. was served in New 
York, but did not answer; that there was no evidence of the 
appellant's domicile in Mexico; that the recitals of past 
events in the decree justified the conclusion that the 
appellant was domiciled in New York at the time of the 
divorce and remarriage to the veteran; and that the appellant 
and the veteran were now domiciled in New York.  

The divorce decree also noted that the Court was competent to 
resolve the suit because the appellant "proved to be legally 
registered in the Official Book of residents of this City."

Based on the foregoing, the Regional Counsel concluded that 
this was at best an ex parte divorce.  The Regional Counsel 
noted that, pursuant to Rosenbaum v. Rosenbaum, 309 N.Y. 371, 
130 N.E. 2d 902, it was of "no more validity than a so-called 
mail-order divorce."  Therefore, the courts of New York would 
not recognize the appellant's divorce from A.R. as valid.  
Consequently, she was not free to marry the veteran, and he 
may not be accepted as a married man on the basis of that 
marriage.  

The veteran was informed by correspondence dated in December 
1966 that the appellant's Mexican divorce was not recognized 
for VA purposes, and that he could not be paid additional 
benefits for a wife.  

In an August 1967 opinion, the VA District Counsel noted that 
a determination had been requested as to whether the 
appellant may be recognized as the wife of A.R. if she could 
not be recognized as the wife of the veteran.  The record 
reflects that A.R. also had active military service.  The VA 
District Counsel summarized the circumstances of the 
appellant's marriage to A.R., including the fact that in 
August 1961 she went to Mexico and obtained what she believed 
to be a Mexican divorce from A.R.  The VA District Counsel 
referenced their November 1966 opinion that the divorce 
obtained by the appellant was void, because the Mexican 
courts did not obtain jurisdiction of the defendant, A.R.  It 
was also noted that in June 1967, the appellant asked to be 
recognized as the wife of A.R. if she was not considered the 
wife of the veteran whom she married in Mexico in August 
1961.

With respect to this inquiry, the District Counsel stated 
that although the appellant's marriage to the veteran was 
void, she, as plaintiff, obtained a final judgment of divorce 
against A.R., and she "thereby became estopped to deny the 
validity of the divorce decree, notwithstanding the fact that 
the decree may be void."  The District Counsel noted that in 
a separate case, the Solicitor stated in February 1950 that 
VA may make its own determination as to whether the principle 
of estoppel should be applied so as to preclude a claimant 
(in this case, the appellant) from setting up the invalidity 
of the divorce decree to derive advantage from a marital 
status she endeavored to terminate.  In view of the 
foregoing, it was the opinion of the District Counsel that 
the appellant, for VA purposes, may not be regarded as the 
wife of either A.R. or the veteran.  

The record reflects the veteran died in February 1990.  His 
death certificate lists the appellant as his surviving 
spouse.  

In September 2000, the appellant submitted a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
in which she claimed, among other things, that she was the 
veteran's surviving spouse.  She indicated that the veteran 
had only been married once, but she left blank the question 
pertaining to how many times she had been married, and did 
not fill in the information regarding her marriage to A.R. 

By correspondence dated in July 2001, the RO informed the 
appellant that her claim could not be decided until they had 
received a judgment regarding the legality of her divorce 
from A.R.  It was noted that several decisions were reached 
by the District Counsel that did not recognize her as the 
widow of either A.R. or the veteran.  Therefore, her case had 
been sent to the VA Regional Counsel for a reconsideration of 
the legal status of her previous marriages and divorce.  

In an opinion dated later in July 2001, the Regional Counsel 
noted that they had been requested to determine whether the 
appellant may be recognized as the widow of the veteran.  The 
Regional Counsel noted that they had reviewed the veteran's 
claims file, as well as the claims file of A.R., and 
summarized the findings of the prior legal opinions 
promulgated in November 1966 and August 1967.  With respect 
to the current request, the Regional Counsel noted that the 
November 1966 opinion cited to the Rosenbaum case, and that 
their research revealed that the case was still good law.  
Therefore, the Regional Counsel reaffirmed their 1966 opinion 
which held that the veteran was never legally married to the 
appellant.  Accordingly, she could not now be considered his 
widow for VA purposes either.  Regarding the August 1967 
opinion, the Regional Counsel noted that it was not 
inconsistent with their earlier opinion, which they had just 
cited and reaffirmed.  Further, it was noted that the Board 
had reached the same conclusion in a March 1968 decision when 
the appellant had appealed a denial of apportionment of 
A.R.'s pension.  

Based on the foregoing, the RO determined that the appellant 
was not entitled to recognition as the veteran's surviving 
spouse for VA purposes.  The appellant appealed, contending 
that the opinion was "absurd."  She maintained that A.R. was 
served with divorce papers, and that she did not divorce A.R. 
and marry the veteran on the same day, but a few months 
later.  She also stated that she did not know where A.R. 
currently was, and that she knew in her heart that she was 
the widow of the veteran.  

During the course of an RO hearing in February 2003, the 
appellant stated that she and the veteran were married for 41 
years before his death, and that the Social Security 
Administration (SSA) considers her to be the veteran's wife.  
She testified that she filed the divorce papers in May 
(presumably 1961) and that she did not go to Mexico until 
August.  She stated they would not serve A.R. the divorce 
papers because he was incompetent and schizophrenic.  She 
further testified that there was no way in New York, with him 
being institutionalized, to even get a divorce, and that she 
even tried to get an annulment.  

The appellant has submitted copies of documents from the 
Archdiocese of New York regarding her marriage to A.R., dated 
in December 1960, January 1967, and March 1967.  These 
documents indicate she was seeking an annulment from A.R., 
but do not indicate that an annulment was actually granted.  

The appellant has also contended that SSA has recognized her 
as the veteran's spouse.  In support of her claim, she 
submitted an August 1964 SSA Hearing Examiner's Decision 
regarding, in part, whether she was entitled to wife's 
insurance benefits based on the wages of A.R. for the period 
from August 1961 through August 1963, as well as of the 
veteran between August 1961 and July 1964.  

Among other things, this decision noted that the appellant 
had testified that she had started annulment proceedings 
regarding her marriage to A.R. with the Catholic Church in 
1960, but certain details were never resolved and the final 
steps of the annulment proceedings were never taken.  She 
also testified that she and the veteran went to Mexico in 
August 1961, that she arrived on August [redacted], 1961, went to a 
particular court, signed a few papers, and that on August [redacted], 
1961, one day subsequent to her arrival she received a so-
called Mexican Decree of Divorce and married the veteran the 
same day.  Moreover, she testified that A.R. was not there in 
person, nor was he represented by counsel, nor was he served 
with any process from this Mexican court.  Further, she 
testified that she did not appear in any court proceeding, 
never gave testimony before any judge, and did not appear 
before any judge for any reason.

The SSA records also reveal that she stopped receiving SSA 
benefits as the wife of A.R. in September 1963 and as the 
wife of the veteran in November 1963.  She subsequently went 
to the SSA District Office after receiving five or six 
letters and telephone calls telling her to file a second 
application for wife's insurance benefits. The appellant 
"steadfastly maintained to the people at that facility that 
the Mexican divorce is no good, that she was still the wife 
of [A.R.], and that she still didn't believe she was entitled 
to any benefits on the account of [the veteran], her second 
husband, simply because the Mexican divorce, not being valid, 
the marriage that she had with [A.R.] was still in effect."  
Although this decision noted the facts of the case, and legal 
criteria regarding marriage, the documents of record do not 
appear to contain the actual decision rendered by the SSA 
regarding the issues involved.  

Also of record are lay statements from three of the 
appellant's children.  In essence, all of them assert that 
the appellant and the veteran were married for many years 
until his death in February 1990, and that at least two of 
the children were born of this union.  One son, who was born 
of her marriage to A.R., asserted that he considered the 
veteran to be his father.  

In a handwritten statement dated in June 2007, the appellant 
stated that she did not know that her marriage to the veteran 
was not legal in New York State.  She indicated that she 
never signed any paperwork for VA that she knew of the 
impediment.  She could not understand why, if SSA recognized 
her marriage to the veteran, that VA did not.  She remarked 
that she was not guilty of an impediment in the beginning and 
that she did not even understand what it meant.  

Legal Criteria

A "surviving spouse" is defined, in part, as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3) (West 2002 & Supp. 2006); see also 
38 C.F.R. § 3.50 (2007).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j) (2007).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage; and (b) The 
claimant entered into the marriage without knowledge of the 
impediment; and (c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(2007); see also 38 U.S.C.A. § 103(a) (West 2002 & Supp. 
2006).  

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a) (2007).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b) (2007).  

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of § 3.52, the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c) (2007).

In VAOPGCPREC 58-91, the General Counsel held:  

[Section] 103(a) of Title 38, United States Code, 
provides in part that, where it is established 
that a claimant for gratuitous veteran's death 
benefits entered into a marriage with a veteran 
without knowledge of the existence of a legal 
impediment to that marriage, and thereafter 
cohabited with the veteran for one year or more 
immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The 
requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law 
marriage constitutes a "legal impediment" to such 
a marriage for purposes of that section.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Analysis

The record reflects that the veteran and the appellant 
participated in a marriage ceremony in Mexico in August 1961, 
and that they lived together until his death in February 
1990.  The veteran's death certificate identified the 
appellant as his surviving spouse, and they had children 
together.  Nevertheless, the Board finds that there was a 
legal impediment to their marriage, i.e., the appellant's 
earlier marriage to A.R., and that the appellant had 
knowledge of this impediment at the time of her 1961 marriage 
to the veteran.  

Neither the appellant nor her representative have disagreed 
with the fact that the appellant did not obtain a valid 
divorce from A.R. under the laws of the State of New York.  
This conclusion was made in a November 1966 VA District 
Counsel opinion, and was reaffirmed in a July 2001 Regional 
Counsel opinion.  Essentially, the appellant, the veteran, 
and A.R. all resided in the State of New York, and the 
divorce decree obtained by the appellant in Mexico was found 
to be invalid in New York.  Therefore, her attempted marriage 
to the veteran was never recognized as valid by the State of 
New York.  

The critical issue in this case is whether the appellant had 
knowledge of the legal impediment to her marriage to the 
veteran, i.e., knowledge that her divorce decree was not 
valid in the State of New York and therefore she remained 
married to A.R.  In various statements and testimony, 
including in a handwritten document dated in June 2007 after 
the Court's remand, the appellant has asserted that she did 
not have knowledge of the impediment to her marriage to the 
veteran, and that she thought her marriage to him was legal.  
Hence, in the absence of information to the contrary, her 
statements could be accepted as proof of this fact and her 
marriage to the veteran may then be found valid for the 
purpose of entitlement to VA benefits.  See 38 C.F.R. § 
3.205(c) (2007) (emphasis added).  However, the Board finds 
that there is information in the record to the contrary.  
Thus, her statements are not sufficient upon which to 
overcome the finding that there was a legal impediment to her 
marriage to the veteran - a legal impediment of which she had 
knowledge.  

Specifically, the documents submitted by the appellant from 
the Social Security Administration show that she continued to 
obtain benefits based on her status as A.R.'s spouse after 
her attempted marriage to the veteran.  She was married to 
the veteran in August 1961.  The SSA documents show that she 
continued to receive payments for herself based on her 
marriage to A.R. until September 1963, two years after her 
attempted marriage to the veteran.  During a hearing to 
resolve the matter of entitlement to wife's insurance 
benefits, it was noted that she had steadfastly maintained 
that her Mexican divorce was "no good," that she "was 
still the wife of [A.R.]", and that because her Mexican 
divorce decree was not valid, her marriage to A.R. was still 
in effect.  These statements clearly reflect her knowledge 
that her Mexican divorce was not recognized by the State of 
New York as valid, and therefore, that her marriage to A.R. 
was not terminated prior to her marriage to the veteran.  
Moreover, these benefits were awarded and paid well before 
the veteran sought additional pension benefits for the 
appellant, which were denied by VA in 1966, and at which time 
they were clearly informed that the Mexican divorce decree 
was not valid for the purpose of receiving VA benefits.  In 
other words, she was aware of the invalidity of her divorce 
prior to ever being officially told it was not valid.

The Board finds that these documents and statements are more 
probative on the issue of her knowledge of the impediment 
than her subsequent statements, in particular the June 2007 
statement, because they are more contemporaneous to the 
events in question and clearly reflect her knowledge that her 
marriage to the veteran was not valid because her Mexican 
divorce decree was not valid in New York.  See Madden, Bryan, 
Wilson, supra.  In fact, it appears that the appellant has 
altered her stance on the matter based on the forum in which 
she found herself seeking benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Additionally, at her February 
2003 RO hearing, the appellant testified that there was no 
way for her to get a divorce from A.R. in New York because he 
was institutionalized.  This statement further reflects her 
knowledge that she remained legally married to the veteran in 
the eyes of the laws of New York despite her Mexican divorce 
decree.  

Further, it is inherently incredible that the appellant 
accepted the validity of a divorce decree obtained in a 
foreign country that certified that she was a resident of the 
city in which the court was located and that she testified 
before a judge, when, in fact, she was not a resident there 
nor did she testify before a judge.  Indeed, she testified 
before SSA that she never went before a judge in Mexico, but 
only signed a few papers and obtained the decree.  Her 
subsequent statements to SSA confirm that she did not believe 
the divorce was valid.

In light of the above, the Board concludes that the appellant 
did not enter the marriage to the veteran without knowledge 
of the impediment.  Hence, the criteria outlined in 38 C.F.R. 
§§ 3.52, 3.205(c) have not been met, and her claim may not be 
granted.  

With respect to the appellant's contention that she is 
recognized as the veteran's surviving spouse by the SSA, the 
Board notes that VA is not bound by a determination made by 
the SSA.  Moreover, the state of New York, where the 
appellant and the veteran resided, has not recognized common 
law marriages since April 29, 1933.  See M21-MR, Part III, 
iii.5.C.14.a.  Thus, no issue pertaining to the existence of 
a common law marriage exists.  

In light of the foregoing, the Board must conclude that the 
appellant is not entitled recognition as the veteran's 
surviving spouse for VA purposes.  Therefore, her appeal must 
be denied.  


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes, and the benefit sought on 
appeal is denied.  

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


